t c memo united_states tax_court john r hernandez petitioner v commissioner of internal revenue respondent docket no filed date the court granted p's motion for reconsideration of hernandez v commissioner tcmemo_1998_46 which held that interest received on redemption of tax certificates sold at public auction by pasco county florida for nonpayment of property taxes was not excluded from p's gross_income under sec_103 as interest earned on state or local obligations the ground of decision was that tax certificates are not issued by a state or political_subdivision in exercise of its sovereign borrowing power and therefore are not obligations of a state or political_subdivision for purposes of sec_103 on reconsideration p asserts that the portion of the interest_paid on redemption of tax certificates that is attributable to special_assessments in contrast to ad_valorem_taxes is excluded from his this opinion supplements our previously filed memorandum findings_of_fact and opinion in hernandez v commissioner tcmemo_1998_46 filed date gross_income under sec_1_103-1 income_tax regs which states certificates issued by a political_subdivision for public improvements which are evidence of special_assessments and which the political_subdivision is required to enforce are for purposes of this section obligations of the political_subdivision held the language at issue in sec_1_103-1 income_tax regs is restricted to special assessment obligations that are issued by a state or political_subdivision in exercise of its sovereign borrowing power to finance public improvements the tax certificates in this case are issued by a state or political_subdivision as a means of collecting delinquent taxes in the exercise and enforcement of its taxing power not as a means of raising capital to finance public improvements accordingly sec_1 b income_tax regs does not apply john r hernandez pro_se charles baer for respondent supplemental memorandum opinion beghe judge this matter is before us on petitioner's motion under rule for reconsideration of our opinion in hernandez v commissioner tcmemo_1998_46 hernandez i hernandez i held that tax certificates sold by the pasco county all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated florida tax collector for delinquent taxes owed on real_property are not obligations of a state or political_subdivision so that interest_paid on the certificates is not excluded from gross_income under sec_103 for the taxable years and on date we granted petitioner's motion for reconsideration introduction on reconsideration petitioner contends that tax certificates issued by the pasco county florida tax collector include both ad valorem real_property_taxes and special_assessments that sec_1_103-1 income_tax regs clearly provides that certificates issued to enforce special_assessments against specific property are for the purposes of sec_103 obligations of the political_subdivision and respondent’s computation under rule has failed to deduct interest relating to special_assessments from the composite interest payments which include interest on both special_assessments and ad_valorem_taxes derived by the county as a single computation on the gross charge against each parcel of land for which a tax_certificate was issued in his new arguments petitioner relies on the following language of sec_1_103-1 income_tax regs petitioner makes other claims that lack even facial merit and do not warrant reconsideration accordingly they are denied certificates issued by a political_subdivision for public improvements such as sewers sidewalks streets etc which are evidence of special_assessments against specific property which assessments become a lien against such property and which the political_subdivision is required to enforce are for purposes of this section obligations of the political_subdivision even though the obligations are to be satisfied out of special funds and not out of general funds or taxes we have considered petitioner's new arguments and find them to be without merit we remain convinced that our prior findings and opinion in hernandez i are correct we decline to alter them in any respect i taxation of real_property in the state of florida a brief preliminary discussion of the florida local property_tax system may be helpful taxes are generally imposed on real_property in the form of ad valorem property taxes or special_assessments ad_valorem_taxes are levied uniformly throughout a taxing district for the general benefit of residents and property sarasota county v sarasota church of christ inc so 2d fla city of boca raton v state so 2d fla in contrast special_assessments are usually imposed for a specific purpose to benefit a specific area or class of property and are imposed only on those properties that will derive a benefit from the services or improvements made possible by the special assessment sarasota county v sarasota church of christ inc supra pincite city of boca raton v state supra pincite although florida ad_valorem_taxes and special_assessments are conceptually distinct the florida legislature contemplates their joint collection florida statutory law which governs the collection of ad_valorem_taxes and the sale of tax certificates provides that special_assessments may be collected in the same manner as ad valorem property taxes fla stat ann sec_197 west supp in order to be validly collected in the same manner as ad valorem property taxes special_assessments must be subjected to all collection provisions of chapter including among others the issuance of tax certificates and tax deeds for nonpayment consequently an unpaid tax bill subject_to sale of a tax_certificate may include both ad_valorem_taxes and special_assessments ii tax certificates not issued by florida or political_subdivision in the exercise of sovereign borrowing power in hernandez i we held that interest earned on a florida tax_certificate is not excluded from petitioner's gross_income under sec_103 we held that a florida tax_certificate is not an obligation of the state of florida or a political_subdivision for purposes of sec_103 because it is not issued by a municipality as an exercise of its sovereign borrowing power whether the interest earned on a florida tax see city of boca raton v state so 2d fla a legally imposed special assessment is not a tax and may be imposed by a municipality without violating the florida constitution's reservation of all taxation powers other than ad_valorem_taxes to the state certificate is attributable to ad valorem property taxes or special_assessments has no bearing our holding was based upon an analysis of the nature and substance of the tax_certificate itself thus the fact that part of the interest earned on petitioner's tax certificates may be attributable to special_assessments would not alter our decision the sale of florida tax certificates is properly characterized not as an exercise of municipal borrowing power but as an exercise of municipal taxing power in contrast to a bond offering or the issuance of special assessment obligation sec_4 to contractors to finance municipal improvements the sale of tax certificates is not an activity designed to raise new_capital instead the sale of tax certificates is an effort to collect outstanding taxes which are part of the municipality's existing capital see 10_f3d_68 2d cir we think it clear that the city new york was not exercising its borrowing power in accepting con in this opinion the terms special assessment obligations and special assessment indebtedness are used interchangeably to refer generally to nonrecourse securities issued by a municipality to finance public improvements with the obligation for repayment limited to funds available from special_assessments on the properties benefited by the improvements see barrow v commissioner tcmemo_1983_123 in which we cited florida court opinions that characterize tax certificates as nothing more than evidence of a lien created solely to facilitate expedient enforcement of the obligation of a landowner to pay taxes lawfully assessed hernandez v commissioner tcmemo_1998_46 citing beebe v state supreme court so fla edison's tax prepayments but instead was exercising its power to tax as discussed in hernandez i florida tax certificates are sold at auction to the bidder who will pay the outstanding taxes interest costs and other charges and is willing to accept the lowest rate of interest the issuer pasco county in the case at hand has no stake in the outcome of such an auction other than seeing to it that all tax certificates are sold as in every case in which a certificate is sold the issuer will receive payment in full up front at the time of sale the auction process determines the rate of interest to be paid_by the delinquent property owner to redeem the certificate the system so described above is consistent with our characterization of the sale of a florida tax_certificate as a collection activity in exercise of the issuer's sovereign taxing power as pointed out in hernandez i the requirement that an obligation be issued in exercise of sovereign borrowing power in order to qualify as a sec_103 obligation derives from the notion that the purpose of the sec_103 exclusion is to enable states and localities to obtain capital at lower than market rates of interest in the municipal_bond market the exclusion causes purchasers of tax-exempt_bonds to accept interest at lower rates equal to the lower after-tax rates of interest earned by holders of taxable bonds of equivalent risk hernandez v commissioner tcmemo_1998_46 but the market for florida tax certificates does not serve the purposes of sec_103 inasmuch as that market is not a source of borrowing for municipalities which bear no interest costs in the issuance of tax certificates interest on tax certificates is paid only by the delinquent property owner upon redemption of the certificate the municipality incurs no obligation to pay any amount to the holder of tax certificates in selling a tax_certificate the municipality always receives up front the full amount of outstanding taxes interest costs and other charges on the respective property iii sec_1_103-1 income_tax regs and its predecessors commencing with the first federal_income_tax statute following the 16th amendment to the constitution the regulations under the statutory predecessors of sec_103 had a tortuous history as numerous issues bearing on the exclusion for municipal_bond interest were teased out and dealt with by the bureau of internal revenue bureau and the board_of_tax_appeals one area of contention was whether various forms of instruments issued by municipalities to finance public improvements that limited the issuer's repayment obligation to the levying and collection of special_assessments were municipal obligations initially the bureau treated such instruments as municipal obligations see eg o d c b o d c b o d c b i t ii-1 c b in the bureau began to distinguish among special assessment obligations primarily on the basis of what they were called see g_c_m xiii-2 c b accordingly in the following language was added to article b interest upon state obligations regulation sec_86 special tax bills issued for special benefits to property if such tax bills are legally collectible only from owners of the property benefited are not the obligations of a state territory or political_subdivision this language reflected the bureau's position in g_c_m supra that special assessment bonds otherwise satisfying the requirements of the exclusion were exempt see eg 3_tc_131 affd 144_f2d_998 2d cir 42_bta_324 36_bta_36 affd 101_f2d_602 6th cir 35_bta_872 affd 97_f2d_793 7th cir while special assessment bills certificates and warrants were not see eg 113_f2d_347 9th cir following 111_f2d_9 9th cir revg 38_bta_618 revg 39_bta_739 111_f2d_19 9th cir 42_bta_720 modification of opinion in response to bryant v commissioner supra estate of 38_bta_604 t i 37_bta_249 36_bta_156 in 1_tc_1147 following the rationale of the decision of the u s court_of_appeals for the ninth circuit in bryant v commissioner supra we ended much of the controversy surrounding special assessment obligations by holding that the distinction in name only between special assessment bills and special assessment bonds had no bearing on the exclusion riverview state bank v commissioner supra pincite in the secretary deleted from the regulations the above-quoted language that had been added in regulation sec_86 in see t d 1952_1_cb_15 the treasury_decision noted that it was relieving taxpayers from a limitation in the prior regulations this deletion was consistent with our decision in riverview state bank v commissioner supra in which we had rejected the drawing of a distinction between special assessment bonds and bills for purposes of the exclusion in revrul_56_159 1956_1_cb_609 the commissioner following our decision in riverview state bank took the position that nonrecourse special assessment assignable certificates issued to contractors by a municipality in consideration of paving improvements were the obligations of a political_subdivision and thus exempt from income_taxation the certificates differed in name only from special assessment bills and bonds shortly thereafter the language in question in sec_1_103-1 income_tax regs quoted supra p was added to the regulations when they were republished under the code see t d 1957_1_cb_34 our review of the judicial and administrative history of sec_1_103-1 income_tax regs impels us to conclude that the addition of the language at issue was intended to conform administrative interpretation of sec_103 with our holding in riverview state bank v commissioner supra by recognizing that special assessment indebtedness whether labeled bonds bills or otherwise can be an obligation of a state or a political_subdivision for purposes of sec_103 see 56_tc_698 in riverview state bank we declined to make any differentiation based upon the form in which a special assessment obligation was denominated in determining whether the interest on the obligation was excluded from gross_income riverview state bank v commissioner supra pincite following riverview state bank we decline to hold that sec_1_103-1 income_tax regs applies in this case merely because the pasco county obligations in issue are called tax certificates emphasis added petitioner's effort to apply sec_1_103-1 income_tax regs to the case at hand is misconceived and fundamentally flawed that regulation requires that special assessment indebtedness be issued for public improvements such as sewers sidewalks streets etc sec_1_103-1 income_tax regs but as we noted in hernandez i the pasco county tax certificates in issue in the case at hand are only a means of evidencing unpaid taxes and to enable the sale thereof for the purpose of realizing funds or current governmental expenditures’ hernandez v commissioner tcmemo_1998_46 quoting smith v city of arcadia so 2d fla dist ct app in short the tax certificates in issue are not issued to finance public improvements in each of the above-cited special assessment cases municipal obligations were issued to finance particular public improvement projects see eg independent gravel co v commissioner supra pincite we have on many occasions in the past dealt with the exemption of interest_paid on instruments issued by a governmental_unit in consideration for municipal improvements street and sewer improvements estate of shamberg v commissioner supra bridges and tunnels riverview state bank v commissioner supra street improvements carey-reed co v commissioner supra street paving and sewer improvements 35_bta_872 sewer improvements in florida however tax certificates are sold solely as a means of collecting delinquent real_property_taxes fla stat ann sec_197 west supp conclusion we hold that the tax certificates issued by pasco county to petitioner are not covered by sec_1_103-1 income_tax regs to any extent we reaffirm that they are not obligations of a political_subdivision for purposes of sec_103 accordingly none of the interest earned on the pasco county tax certificates whether attributable to special_assessments or to ad valorem property taxes is exempt from federal_income_tax under sec_103 for the reasons stated we decline to alter the result reached in our opinion reported at hernandez v commissioner tcmemo_1998_46 to reflect the foregoing an appropriate order will be issued
